         Case 1-18-43880-ess           Doc 43      Filed 02/11/19      Entered 02/11/19 07:28:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:

          EDUARDO E. LANDECHO,                                        Case No. 1-18-43880-ess

                                                                      Chapter 13

                                                                      HON. ELIZABETH S. STONG
                  Debtor.
------------------------------------------------------------------x

                                           NOTICE OF MOTION

          PLEASE TAKE NOTICE, that upon the annexed application of attorneys for OCWEN

          LOAN SERVICING, LLC AS SERVICER FOR DEUTSCHE BANK NATIONAL

TRUST COMPANY as Trustee for INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR11,

MORTGAGE PASS-THROUGH CERTIFICATES Series 2006-AR11 (hereinafter “Movant”),

the undersigned respectfully moves this Court for an order, pursuant to 11 U.S.C. §§ 362(d)(1),

(d)(2), and 11 U.S.C. §1301, terminating the automatic stay herein as to the lien interest of Movant

in real property of the debtor commonly known as 31 Linden Place, Malverne, New York 11565,

together with Movant attorney’s fees and costs and such other and further relief as to the Court

may seem just and proper.

          PLEASE TAKE FURTHER NOTICE that this motion shall be returnable on the 7th day

of March 7, 2019 at 10:00 a.m. of that day, or as soon thereafter as counsel can be heard, before

the Hon. Elizabeth S. Stong at the United States Bankruptcy Court for the Eastern District of New

York, Conrad B. Duberstein Courthouse, Courtroom 3585, 271-C Cadman Plaza East, Brooklyn,

New York 11201-1800
      Case 1-18-43880-ess     Doc 43   Filed 02/11/19   Entered 02/11/19 07:28:59




       PURSUANT TO BANKRUPTCY RULE 9014 AND LOCAL BANKRUPTCY RULE

9006-1(b), IF YOU INTEND TO OPPOSE THE MOTION, YOU MUST SERVE ON

MOVANT’S COUNSEL AND FILE WITH THE CLERK OF THE BANKRUPTCY

COURT, WRITTEN OPPOSITION TO THE MOTION SO AS TO ENSURE ACTUAL

RECEIPT NOT LATER THAN SEVEN (7) DAYS BEFORE THE RETURN DATE.

Dated: February 11, 2019
       Westbury, NY
                                        RAS BORISKIN, LLC
                                        Attorney for Secured Creditor
                                        900 Merchants Concourse, Suite 310
                                        Westbury, NY 11590
                                        Phone: (516) 280-7675
                                        Fax: (516) 280-7674


                                        By: /s/ ____Kevin R. Toole_____
                                        Kevin R. Toole, Esq.
                                        Email: KTOOLE@RASCRANE.COM

TO:

Debtor
Eduardo E. Landecho
261 4th Avenue
Brooklyn, NY 11210-5000

Debtor’s Counsel
Richard S. Feinsilver
One Old Country Road
Suite 125
Carle Place, NY 11514

Trustee
Marianne DeRosa
Standing Chapter 13 Trustee
125 Jericho Tpke
Suite 105
Jericho, NY 11753
     Case 1-18-43880-ess        Doc 43     Filed 02/11/19   Entered 02/11/19 07:28:59




U.S. Trustee
U.S. Trustee
Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Co-Debtor
Joanne D. Raimo
31 Linden Place
Malverne, NY 11565
         Case 1-18-43880-ess           Doc 43      Filed 02/11/19      Entered 02/11/19 07:28:59




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

In re:

          EDUARDO E. LANDECHO,                                        Case No. 1-18-43880-ess

                                                                      Chapter 13

                                                                      HON. ELIZABETH S. STONG
                  Debtor.
------------------------------------------------------------------x

                       MOTION FOR RELIEF FROM AUTOMATIC STAY

TO:       THE HONORABLE ELIZABETH S. STONG
          UNITED STATES BANKRUPTCY JUDGE

          Secured Creditor, Ocwen Loan Servicing, LLC as servicer for DEUTSCHE BANK

NATIONAL TRUST COMPANY as Trustee for INDYMAC INDX MORTGAGE LOAN

TRUST 2006-AR11, MORTGAGE PASS-THROUGH CERTIFICATES Series 2006-AR11, by

and through the undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. §§ 362(d)(1),

(d)(2), and 11 U.S.C. §1301, for a modification of the automatic stay provisions for cause, and, in

support thereof, states the following:

1.        Debtor, Eduardo E. Landecho, filed a voluntary petition pursuant to Chapter 13 of the

United States Bankruptcy Code on July 2, 2018.

2.        On March 3, 2006 Co-Debtor, Joanne D. Raimo, executed and delivered a Promissory Note

(“Note”). Co-Debtor and Debtor, Eduardo E. Landecho (a /k/a Edward Landecho) and a Mortgage

(“Mortgage”) securing payment of the Note in the amount of $436,000.00 to IndyMac Bank,

F.S.B., a federally charted savings bank. The mortgage was held by Mortgage Electronic

Registration Systems, Inc. as nominee for IndyMac Bank, F.S.B., a federally charted savings bank.

The Mortgage was recorded on April 19, 2006 in Book Number 30373 at Page Number 564 of the
                                                                                                1-18-43880-ess
                                                                                                    18-212429
                                                                                                         MFR
      Case 1-18-43880-ess        Doc 43     Filed 02/11/19     Entered 02/11/19 07:28:59




Public Records of Nassau County, New York. On November 17, 2008, Co-Debtor entered into a

Loan Modification Agreement, thereby increasing the principal balance to $460,719.69. The

Mortgage was assigned to Secured Creditor. True and accurate copies of documents establishing

a perfected security interest and ability to enforce the terms of the Note are attached hereto as

Composite Exhibit “A.” The documents include copies of the Note with any required

indorsements, Recorded Mortgage, Assignment(s) of Mortgage, and any other applicable

documentation supporting the right to seek a lift of the automatic stay and foreclose, if necessary.

3.      Ocwen Loan Servicing, LLC services the underlying mortgage loan and note for the

property referenced in this Motion for DEUTSCHE BANK NATIONAL TRUST COMPANY as

Trustee for INDYMAC INDX MORTGAGE LOAN TRUST 2006-AR11, MORTGAGE PASS-

THROUGH CERTIFICATES Series 2006-AR11 (hereinafter, "noteholder") and is entitled to

proceed accordingly. Should the Automatic Stay be lifted and/or set aside by Order of this Court

or if this case is dismissed or if the Debtor obtains a discharge and a foreclosure action is

commenced or recommenced, said foreclosure action will be conducted in the name of the

noteholder. The noteholder has the right to foreclose because noteholder is the original mortgagee

or beneficiary or assignee of the security instrument for the referenced loan. Noteholder directly

or through an agent has possession of the promissory note and the promissory note is either made

payable to noteholder or has been duly endorsed.

4.      Co-Debtor, Joanne D. Raimo is liable on and/or has secured the aforementioned debt with

the Debtor.

5.      The mortgage provides Secured Creditor a lien on the real property located at 31 Linden

Place, Malverne, New York 11565, in Nassau County, New York and legally described as stated

in the mortgage attached in Composite Exhibit “A.”


                                                                                         1-18-43880-ess
                                                                                             18-212429
                                                                                                  MFR
      Case 1-18-43880-ess        Doc 43     Filed 02/11/19     Entered 02/11/19 07:28:59




6.      The terms of the aforementioned Note and Mortgage have been in default, and remain in

default since August 1, 2018, in the amount of $24,373.56. A true and accurate copy of Secured

Creditor’s affidavit in support and statement in regard to indebtedness and default are attached

hereto as Exhibit “B.” As per the Secured Creditor’s statement the total amount due is $815,449.15,

as of January 18, 2019.

7.     The stated value of the property is $508,000.00. See Exhibit “C” which is attached hereto

and permissible as a property valuation under Fed. R. Evid. 803(8).

8.      Based upon the Debtor’s Third Amended Chapter 13 Plan (Docket No. 42), the subject

property is being surrendered.

9.     Secured Creditor’s security interest in the subject property is being significantly

jeopardized by Debtor and Co-Debtor’s failure to comply with the terms of the subject loan

documents while Secured Creditor is prohibited from pursuing lawful remedies to protect such

interest. Secured Creditor has no protection against the erosion of its collateral position and no

other form of adequate protection is provided.

10.    If Secured Creditor is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

11.    Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate

protection to Secured Creditor for its interest in the above stated collateral. The value of the

collateral is insufficient in and of itself to provide adequate protection which the Bankruptcy Code

requires to be provided to the Secured Creditor. Secured Creditor additionally seeks relief from

the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy Code, as the collateral is unnecessary

to an effective reorganization of the Debtor’s assets.


                                                                                          1-18-43880-ess
                                                                                              18-212429
                                                                                                   MFR
      Case 1-18-43880-ess         Doc 43     Filed 02/11/19     Entered 02/11/19 07:28:59




12.      As stated above, there exists a non-filing Co-Debtor, Joanne D. Raimo, is liable on and

has secured the aforementioned debt with the Debtor on the underlying obligation to the Secured

Creditor. Pursuant to 11 U.S.C. §1301(c), the Secured Creditor hereby respectfully request relief

from the co-debtor stay as expressed in 11 U.S.C. §1301(a) to the extent it applies to the Co-

Debtors. In support of said request, it is respectfully submitted that the Co-Debtors received

consideration for the claim held by the Secured Creditor as least in the form of money loaned by

the Secured Creditor. There is a default in the post-petition payments in the amount $24,373.56.

Furthermore, it is respectfully submitted that the continuation of the stay as it pertains to the Co-

Debtor would irreparably harm Secured Creditor in the absence of post-petition payments.

13.    Once the stay is terminated, the Debtor and Co-Debtor will have minimal motivation to

insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the Court waive

the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

14.    The Trustee shall be notified of any surplus monies realized upon sale of the property in a

foreclosure proceeding brought by Secured Creditor.

15.    No previous application has been made for the relief request herein.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. §§ 362(d)(1), (d)(2), and 11 U.S.C. §1301, to permit Secured

Creditor to take any and all steps necessary to exercise any and all rights it may have in the

collateral described herein, to gain possession of said collateral, to waive the 14-day stay imposed

by Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this Honorable Court deems just




                                                                                           1-18-43880-ess
                                                                                               18-212429
                                                                                                    MFR
     Case 1-18-43880-ess   Doc 43   Filed 02/11/19   Entered 02/11/19 07:28:59




and appropriate.


Dated: February 11, 2019
       Westbury, NY
                                     RAS BORISKIN, LLC
                                     Attorney for Secured Creditor
                                     900 Merchants Concourse, Suite 310
                                     Westbury, NY 11590
                                     Phone: (516) 280-7675
                                     Fax: (516) 280-7674


                                     By: /s/ _Kevin R. Toole________
                                     Kevin R. Toole, Esq.
                                     Email: KTOOLE@RASCRANE.COM




                                                                          1-18-43880-ess
                                                                              18-212429
                                                                                   MFR
